180 F.2d 749
Laurie J. CARPENTER, Appellant,v.ROHM & HAAS CO., Inc.
No. 10123.
United States Court of Appeals, Third Circuit.
Argued March 7, 1950.Decided March 21, 1950.Rehearing Denied April 10, 1950.

Appeal from the United States District Court for the District of Delaware; Richard Seymour Rodney, Judge.
Laurie J. Carpenter, pro se.
Morton E. Evans, Wilmington, Del.  (James R. Morford, Wilmington, Del., Morford, Bennethum, Marvel & Cooch, Wilington, Del., on the brief), for appellee.
Before BIGGS, Chief Judge, HASTIE, Circuit Judge, and LEDERLE, district judge.
PER CURIAM.


1
The judgment of the court below, 9 F.R.D. 535, will be affirmed.